AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

 

Approved by:

March 29, 2019

United States District Court
Southern District of Georgia

LAWRENCE E. RUF,

Plaimiff,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER; 4118'€\/-194
WELLS FARGo BANK, N.A., and HSBC
UsA., N.A,
Defendants.

Jul'y Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered on March 29, 2019, the Report and
Recommendation of the Magistrate Judge is ADOPTED as the opinion of the Court and this

case is DISMISSED without prejudice This case stands CLOSED.

@%, 4r

 

 

 

Date

GAS Rev 1011/03

 

 

